DETAILED ACTION
This action is in response to the amendment 02/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
Applicant(s) argue(s) with respect to claims 1, 6 and 10 in pages 9 - 10 :
“…neither AAPA nor Huang discloses, nor does the Examiner contend that AAPA or Huang discloses, “a plurality of multiplier-divider circuits each to multiply the respective voltage imbalance signal by a ratio of the input voltage and the ramp threshold voltage, and to generate a respective normalized voltage imbalance signal.” (emphasis added). Likewise, although Mednik discloses a multiplier-divider circuit 100 (see Fig. 3), the multiplier-divider circuit 100 of Mednik does not “multiply the respective voltage imbalance signal by a ratio of the input voltage and the ramp threshold voltage,” which is generated “based on a comparison between the output voltage and a reference voltage.” (emphasis added).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Further, Applicant(s) argue(s) with respect to claims 1, 6 and 10 in pages 10 - 11:
“Nor has the Examiner provided any rationale why one skilled in the art would be motivated to modify the multiplier-divider circuit 100 of Mednik to multiply the respective voltage imbalance signal by the claimed ratio.
Moreover, such a modification would not have been obvious to one of ordinary skill in the art because the instant application, including AAPA, relates to pulse width modulation (PWM) control, while Mednik relates to constant ON time (COT) control. In addition, in a PWM control method, the pulse width (i.e. the ON time) is varied to control the output variable such as output voltage, while the switching frequency is dictated by a clock input. Unlike PWM, a COT control method assumes an ON time generated by a timer circuit, while the OFF time is varied. In both cases, the supplementary current share loop varies the pulse width for the purpose of balancing current between the converter phases. However, the control equations of the share loop are different. PWM control equations yield a current share loop gain that is dependent on the ramp threshold voltage, whereas the gain for COT converters such as Mednik depend on the output voltage. The output of 107 in Mednik is called PWM in the sense that the share loop modulates the pulse width. However, the signal preconditioning in the share loop must be approached differently for the two control methods to achieve normalization of its gain with respect to the input voltage. Huang is silent with respect to this gain dependency, and the share loop taught by Huang suffers from reduced accuracy when evaluated over a wide operating input voltage range. Therefore, it would not have been obvious to modify the multiplier-divider circuit 100 of Mednik to “multiply the respective voltage imbalance signal by a ratio of the input voltage and the ramp threshold voltage,” as allegedly taught by Huang or AAPA.”  

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the embodiment of Fig. 3 of Mednik discloses further comprising: a plurality of multiplier-divider circuits [e.g. 100] each configured to multiply a respective voltage imbalance signal by a ratio of the input voltage [e.g. VIN] and the ramp threshold voltage [e.g. Vo(est); col. 1, lines 46 – 49 recites “a ramp threshold voltage VO(est) of an ON time generator 107 at a summing node 106. The threshold voltage VO(est) is typically generated in proportion with the output voltage VO, whether actual, or estimated”], and to generate a respective normalized voltage imbalance signal [e.g. col. 5, lines 46 – 52 recites “each of the multiplier-divider circuits 100 is configured to multiply a respective current imbalance signal, i.e., ΔVCS1-ΔVCSN by a ratio of the input voltage and the output voltage, and to generate a normalized current imbalance signal. Thus, each one of the ON time generators 107 alters the fixed ON time in accordance with a time integral of a respective normalized current imbalance signal”]; wherein the respective voltage imbalance signal converted by each of the plurality of transconductor circuits [e.g. 108] is the normalized voltage imbalance signal generated by the plurality of multiplier-divider circuits [e.g. col. 5, lines 46 – 52]. 
However, Mednik is silent as how the ramp threshold voltage VO(est) is generated. AAPA and Huang, both teach a ramp threshold voltage generator circuit 
AAPA explicitly states “The ramp threshold voltage VCOMP is generated by an error amplifier circuit 110 as a function of the error between the output voltage VOUT and a fixed reference voltage VREF”. Further, AAPA is a PWM controller (e.g. see PWM1 signals) similar to Mednik’s controller (e.g. see PWM1 signals). The examiner states that it would have been obvious to combine the teachings of AAPA to Mednik in order of being able to provide compensation for error in the output voltage.
	Alternatively, Huang [e.g. Fig. 2] teaches further comprising: a ramp threshold voltage generator circuit [e.g. 210] configured to generate the ramp threshold voltage [e.g. Verror] based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF]. The examiner states that it would have been obvious to combine the teachings of Huang to Mednik in order of being able to provide current balance between phases.
Therefore, the rejection under 35 USC § 103 of Mednik in view of AAPA or Mednik in view of Huang is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 2, 5 – 6 and 10 – 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,284,095; (hereinafter Mednik)in view of Applicant’s Admitted Prior Art; (hereinafter AAPA), alternatively in view of US Pub. No. 2009/0051335; (hereinafter Huang).

Regarding claim 1, Mednik [e.g. Fig. 3] discloses a multi-phase DC-to-DC controller for receiving an input voltage [e.g. Vin] and delivering an output voltage [e.g. Vo] to a load [e.g. Load 12] by splitting the load current between a plurality of DC-to-DC converter cells [e.g. 11], the multi-phase DC-to-DC controller comprising: a plurality of current sense circuits [e.g. 101] each configured to sense current in a respective one of the plurality of DC-to-DC converter cells, each of the plurality of current sense circuits to generate a respective current sense signal [e.g. VCS1-VCSN]; an averaging circuit [e.g. 102] to receive each of the respective current sense signals and generate an average signal [e.g. VCS(AV)] that represents an average of the respective current sense signals; a plurality of error detector circuits [e.g. 105] each to compare the respective current sense signal with the average signal and generate a respective voltage imbalance signal [e.g. CS1- ΔVCSN]; a plurality of multiplier-divider circuits [e.g. 100] each to multiply the respective voltage imbalance signal by a ratio of the input voltage [e.g. VIN] and the ramp threshold voltage [e.g. Vo(est); col. 1, lines 46 – 49 recites “a ramp threshold voltage VO(est) of an ON time generator 107 at a summing node 106. The threshold voltage VO(est) is typically generated in proportion with the output voltage VO, whether actual, or estimated”], and to generate a respective normalized voltage imbalance signal [e.g. col. 5, lines 46 – 52 recites “each of the multiplier-divider circuits 100 is configured to multiply a respective current imbalance signal, i.e., ΔVCS1-ΔVCSN by a ratio of the input voltage and the output voltage, and to generate a normalized current imbalance signal. Thus, each one of the ON time generators 107 alters the fixed ON time in accordance with a time integral of a respective normalized current imbalance signal”]; wherein the respective voltage imbalance signal converted by each of the plurality of transconductor circuits [e.g. 108] is the normalized voltage imbalance signal generated by the plurality of multiplier-divider circuits [e.g. col. 5, lines 46 – 52]; a plurality of transconductor circuits [e.g. 108] each to convert the respective normalized voltage imbalance signal [e.g. output of 100] to a respective current imbalance signal [e.g. output of 108]; and a plurality of pulse width modulation (PWM) generators [e.g. 107] each  to output a PWM signal [e.g. PWM1] to control the respective one of the plurality of DC-to-DC converter cells based on a comparison between the ramp threshold voltage [e.g. Vo(est); col. 1, lines 46 – 49 recites “a ramp threshold voltage VO(est) of an ON time generator 107 at a summing node 106. The threshold voltage VO(est) is typically generated in proportion with the output voltage VO, whether actual, or estimated”] and a respective PWM ramp voltage that is based on a sum of the respective current imbalance signals and a respective first current that is proportional to the input voltage [e.g. current from VIN through RT; col. 5, line 10 – 14 recites “a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage”. Examiner note, in case of the embodiment of Fig. 3, the respective current imbalance is replaced by the normalized current imbalance output of multiplier-divider 100; e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”].
Mednik fails to disclose a ramp threshold voltage generator circuit configured to generate the ramp threshold voltage based on a comparison between the output voltage and a reference voltage.
AAPA [e.g. Fig. 1] teaches a ramp threshold voltage generator circuit [e.g. 110] configured to generate the ramp threshold voltage [e.g. VCOMP] based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by a ramp threshold voltage generator circuit configured to generate the ramp threshold voltage based on a comparison between the 
Alternatively;
	Huang [e.g. Fig. 2] teaches a ramp threshold voltage generator circuit [e.g. 210] configured to generate the ramp threshold voltage [e.g. Verror] based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by a ramp threshold voltage generator circuit configured to generate the ramp threshold voltage based on a comparison between the output voltage and a reference voltage as taught by Huang in order of being able to provide current balance between phases. 

Regarding claim 2, Mednik [e.g. Fig. 3] discloses wherein each of the plurality of PWM generators comprises: a timing resistor [e.g. RT] to generate the respective first current that is proportional to the input voltage [e.g. current from VIN through RT; e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”]; a timing capacitor [e.g. CT] to integrate the sum of the respective first current and the respective current imbalance signal and generate the PWM ramp voltage [e.g. col. 5, line 10 – 14 recites “a timing T configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage”]; and a comparator [e.g. comparator in 107] for outputting the respective PWM signal [e.g. PWM1].

Regarding claim 5, Mednik [e.g. Fig. 3] discloses wherein each of the plurality of PWM generators comprises: a current source to generate the respective first current that is proportional to the input voltage [e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”]; a timing capacitor [e.g. CT] to integrate the sum of the respective first current and the respective current imbalance signal and generate the respective PWM ramp voltage [e.g. col. 5, lines 9 – 18 above]; and a comparator [e.g. 109; col. 5, lines 9 – 18 aboveto output the respective PWM signal.

Regarding claim 6, Mednik [e.g. Fig. 3] discloses a method in a multi-phase DC-to-DC controller for receiving an input voltage [e.g. Vin] and delivering an output voltage [e.g. Vo] to a load [e.g. Load 12] by splitting the load current between a plurality of DC-to- DC converter cells [e.g. 11], the method comprising: sensing [e.g. 101] a respective current in each of the plurality of DC-to-DC converter cells and generating a respective current sense signal [e.g. VCS1-VCSN]; generating [e.g. 102] an average signal [e.g. VCS(AV)] that represents an average of the respective current sense signals; comparing [e.g. 105] the respective current sense signal with the average signal and generating a respective voltage imbalance signal [e.g. ΔVCS1- ΔVCSN]; multiplying [e.g. 100] a respective current imbalance signal by a ratio of the input voltage [e.g. VIN] and the ramp threshold voltage [e.g. Vo(est); col. 1, lines 46 – 49 recites “a ramp threshold voltage VO(est) of an ON time generator 107 at a summing node 106. The threshold voltage VO(est) is typically generated in proportion with the output voltage VO, whether actual, or estimated”] to generate a normalized voltage imbalance signal [e.g. col. 5, lines 46 – 52 recites “each of the multiplier-divider circuits 100 is configured to multiply a respective current imbalance signal, i.e., ΔVCS1˜ΔVCSN by a ratio of the input voltage and the output voltage, and to generate a normalized current imbalance signal. Thus, each one of the ON time generators 107 alters the fixed ON time in accordance with a time integral of a respective normalized current imbalance signal”]; wherein converting [e.g. 108] the respective voltage imbalance signal to the respective current imbalance signal comprises converting the normalized voltage imbalance signal to a normalized respective current imbalance signal [e.g. col. 5, lines 46 – 52]; converting [e.g. 108] the respective normalized voltage imbalance signal [e.g. output of 100] to a respective current imbalance signal [e.g. output of 108]; and outputting a PWM signal [e.g. PWM1] to control the respective one of the plurality of DC-to-DC converter cells based on a comparison between the ramp threshold voltage [e.g. Vo(est); col. 1, lines 46 – 49 recites “a ramp threshold voltage VO(est) of an ON time generator 107 at a summing node 106. The threshold voltage VO(est) is typically generated in proportion with the output voltage VO, whether actual, or estimated”] and a respective PWM ramp voltage [e.g. at non-inverting of comparator in 107, col. 5, lines 14 – 16] that is based on a sum the respective current imbalance signal and a respective first current that is proportional to the input voltage [e.g. col. 5, line 10 – 14 recites “a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage”. Examiner note, in case of the embodiment of Fig. 3, the respective current imbalance is replaced by the normalized current imbalance output of multiplier-divider 100; e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”].
Mednik fails to disclose generating the ramp threshold voltage based on a comparison between the output voltage and a reference voltage.
AAPA [e.g. Fig. 1] teaches generating the ramp threshold voltage [e.g. VCOMP] of based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by generating the ramp threshold voltage based on a comparison between the output voltage and a reference voltage as taught by AAPA in order of being able to provide compensation for error in the output voltage. 

	Huang [e.g. Fig. 2] teaches generating the ramp threshold voltage [e.g. Verror] based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by generating the ramp threshold voltage based on a comparison between the output voltage and a reference voltage as taught by Huang in order of being able to provide current balance between phases. 

Regarding claim 10, Mednik [e.g. Fig. 3] discloses a multi-phase DC-to-DC controller for receiving an input voltage [e.g. Vin] and delivering an output voltage [e.g. Vo] to a load [e.g. Load 12] by splitting a load current between a plurality of DC-to-DC converter cells [e.g. 11], the controller comprising: a plurality of current sense circuits [e.g. 101] to sense current in a respective one of the plurality of converter cells, each of the plurality of current sense circuits configured to generate a respective current sense signal [e.g. VCS1-VCSN]; an averaging circuit [e.g. 102] to receive each of the respective current sense signals and generate an average signal  [e.g. VCS(AV)] that represents an average of the respective current sense signals; a plurality of error detector circuits [e.g. 105] to compare the respective current sense signal with the average signal and generate a respective voltage imbalance signal [e.g. ΔVCS1- ΔVCSN]; a plurality of multiplier-divider circuits [e.g. 100] to multiply the respective voltage imbalance signal by a ratio of the input voltage [e.g. VIN] and the ramp threshold voltage [e.g. Vo(est); col. 1, lines 46 – 49 recites “a ramp threshold voltage VO(est) of an ON time generator 107 at a summing node 106. The threshold voltage VO(est) is typically generated in proportion with the output voltage VO, whether actual, or estimated”] to generate a respective normalized voltage imbalance signal [e.g. col. 5, lines 46 – 52 recites “each of the multiplier-divider circuits 100 is configured to multiply a respective current imbalance signal, i.e., ΔVCS1˜ΔVCSN by a ratio of the input voltage and the output voltage, and to generate a normalized current imbalance signal. Thus, each one of the ON time generators 107 alters the fixed ON time in accordance with a time integral of a respective normalized current imbalance signal”]; a plurality of transconductor circuits [e.g. 108] to convert the respective normalized voltage imbalance signal [e.g. output of 100] to a respective normalized current imbalance signal [e.g. output of 108]; and a plurality of pulse width modulation (PWM) generators [e.g. 107] to output a PWM signal [e.g. PWM1] to control the respective one of the plurality of DC-to-DC converter cells based on a comparison between the ramp threshold voltage [e.g. Vo(est)] and a respective PWM ramp voltage [e.g. at non-inverting of comparator in 107, col. 5, lines 14 – 16] that based on a sum of one of the respective normalized current imbalance signals and a first current that is proportional to the input voltage [e.g. col. 5, line 10 – 14 recites “a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage”. Examiner note, in case of the embodiment of Fig. 3, the respective current imbalance is replaced by the normalized current imbalance output of multiplier-divider 100; e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”]; wherein each of the plurality of PWM generators comprises: a timing capacitor [e.g. CT] to integrate a sum of the respective first current and the respective current imbalance signal and generate the respective PWM ramp voltage [e.g. col. 5, line 10 – 14 recites “a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage”]; and a comparator [e.g. comparator in 107] to output the PWM signal [e.g. PWM1] based on the comparison of the PWM ramp voltage [e.g. Vo(est)] and the respective ramp threshold voltage [e.g. at non-inverting of comparator in 107, col. 5, lines 14 – 16].
Mednik fails to disclose further comprising a ramp threshold voltage generator circuit configured to generate the ramp threshold voltage based on a comparison between the output voltage and a reference voltage.
AAPA [e.g. Fig. 1] teaches a ramp threshold voltage generator circuit [e.g. 110] to generate the ramp threshold voltage [e.g. VCOMP] based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by a ramp threshold voltage generator circuit to generate the ramp threshold voltage based on a comparison between the output voltage and a reference voltage as taught by AAPA in order of being able to provide compensation for error in the output voltage. 
Alternatively;
	Huang [e.g. Fig. 2] teaches a ramp threshold voltage generator circuit [e.g. 210] to generate the ramp threshold voltage [e.g. Verror] based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by a ramp threshold voltage generator circuit to generate the ramp threshold voltage based on a comparison between the output voltage and a reference voltage as taught by Huang in order of being able to provide current balance between phases. 

Regarding claim 11, Mednik [e.g. Fig. 3] discloses wherein each of the plurality of PWM generators further comprises a timing resistor [e.g. RT] configured to generate the first current that is proportional to the input voltage [e.g. current through RT; col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”].

Regarding claim 12, Mednik [e.g. Fig. 3] discloses wherein each of the plurality of PWM generators [e.g. 107] further comprises a current source to generate the respective first current that is proportional to the input voltage [e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”]

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838